FILED: ROCKLAND COUNTY CLERK 05/10/2018 07:34 AM                                                                 INDEX NO. 030069/2016
NYSCEF DOC. NO. 88                                                                                       RECEIVED NYSCEF: 05/09/2018




                                                                                 At LA.S. Plrt /l   of the Supreme
                                                                                 Coun held in and for the County ol
                                                                                 Rockland, at the County Courthouse, l
                                                                                 South Main        et, New Ci ,NY
                                                                                 10956, on lhe
                                                                                 20
                                                                                                try"
                                                                                                   day of_



            PRESE\T            HON. IHOIVIAS E. WALSH. II JEC-
                              JUSTICE OF THE SUPITL\,IE COURI

             SLTPREME COURT OF THE STATE OF NEW YORK
             COLIiTY OF ROCKI-AND
             BAYVIEW LOAN SF]RVICING, LLC,                                                 ORDER OF RIFERNNCE                  A\I)
                                                                                           SUITI\IARY JUDGNTENT
                                                               PIe,ntifi.
                                                                                           Indcr No.    a)l{)069,201 6

                                  -agalnsl_                                                rlorlgaged Premises:
             I,ERL KA]z; JOSEPH KATZ; \AI.IOI\IAL CITY                        BANK; ]::1::i,Pi:::Y,-*,, *"
                                                                              10952 a'a a 2.crown Road'
             "JoHN DoE *i - d50 'ana "veny RoE +ll iio', ,i"'r".,                 i""
                                                                              lvonsey' NY luu)l
             names beirrE    fi
                              rhuus. rt beirtg rntend*l t, rrarne           ullother
             partics u,ho may have some interest in or lien upon the premises
                                                                              SB/L 49.15-3-30 flk/a t4,D_tl
             described in th€ complaint,
                                                                                          ".Lta  hn
                                                                                            D0 -/v
                                                                                                          tl. 7 -^16-
                                                               Dcicnda ts
                                                                                            A41'tls//o
                     Upon the surrmons. complaint anj lhe notice ofpcndency oft6rs actron all filerl rn thc

            Rockland County Clerk's Office on January 8, 2016; arrd upon readirrg the Affidavit of l-eticia

            Sanchez, an Officcr of Bayvicrv Loan ScwicinS, LLC, thc plaintifL swom to January 25, 2018,

            the   affin   ation iD suppo of,notion for surnmary judgrnellt ofJason D. Barringer, Esq. dated

            rebruary      l(30    t   8, rhc mandatory Cenificatc of Mcrit prcviously filed, and affer due deliberation

                                          d          e           @-Y-\sL    &94-tL+1c{1 6( D€$roda-rl+ 5 o PP o s d76a1
            tlrereon. it is hereby;                      ?ol'a
                                                            appaB( |
                     ORDERED.             ThJt   nlJinlrll){rr{utiun li,r 5urrmrD, judgment is granlcd in irs cntirety;      and

            it is further
                                       ffirn'*', YQ.                                  {:p-a cr.ryl cou o l<rc-lc+ rn (
                     ORDERf,D, that thX ahlVer,,rrl'. detendant                 Joseph and Perl Karz. nrd@ un 1-a-i.a,ed ta
6sc                                                               a,fo                                                         --F'"4
            aflmativeJcfenserasserte                     IE-     t<, igstricken, on the merits and   $ith prejudice,   and

            plaintiffis directed        1()   treat the strickcn alswcr as a Dotice ofappearancc; and rl is further




                                                                     1 of 4
FILED: ROCKLAND COUNTY CLERK 05/10/2018 07:34 AM                                                                        INDEX NO. 030069/2016
NYSCEF DOC. NO. 88                                                                                              RECEIVED NYSCEF: 05/09/2018




                     ORDERED. thal plainliffis gcnted a defauli jud gnrenl with respcct to cach non-

            ans\rcring dcfendant as to the clairns stated            ir   the complairt; and   it is tirrth€r

                     ORDER-ED, lhal lhe names 'John Doe*l-#50" and "\7Iary Rocitl-#50" arc stricken from

            the caplion; and     it is fu(her

                     ORDERED, thar thc caption ofthis acdon is amendcd to read                       as follo\vs:

             SUPREME COURT OF THE STATE                       O! NEW YORK
             COLN{TY OF ROCKI,A:.JD
             BAYVIEW I-OAN SEI{VICING, Lt,C,

                                                             plainrifl                           lndex   \o.     010069/2016

                                -againsF

             PERL KATZ: IOSEPH               KITZ; NATIONA.L CIry BANK;

                                                             Det'cndants.


                     : and   il is further

                     ORDERUD, (i) dral this action is heleby referred to                 BrrLora                L. &brtL
            Esq. $ith an o,lice          11     /07    /t/. /11d,n   s*. ilzu Ck
                                                                               ,l
                                                                                  il            v     pqst
            who is hereby appointed Rcferee to asccrtain and computc thc lotal amount due plaintiff fbr

            unpaid principal, accrued interest aDd all mortgage costs and expenses other than attomcys'fccs,

            sccurcd by lhc nolc and mortgage set forlh in thc complaint, and to examine and repon as to

            whelher the mortgaged premises car) be sold in one parcel; (ii) that                       fte      Referee shall not bc

            rcquircd ro noticc a hcaling or conduct           a   hearing; (iii) lhat thc plajnliffmay submil to the Referee

            its proofby alfidavit; and        (i\,   that lhc Rcfercc rcport to this Court wilh all convenienl speed; and

            it is further

                     ORDER-ED,         tlut by acccptirg this         appoinlmcnt, the Rcfcrea certifics lhal he/she is i,l

            oompliance wilh Pafl 36 ()1'lhe Rules of the ChiefJudge (22 NYCRR Part 36), including, bul not




                                                                     2 of 4
FILED: ROCKLAND COUNTY CLERK 05/10/2018 07:34 AM                                                               INDEX NO. 030069/2016
NYSCEF DOC. NO. 88                                                                                  RECEIVED NYSCEF: 05/09/2018




             limircd to S 36.2 (c) ("Disquali6cations liom appointmcnl'), and S 36.2 (d) ("Limitarions on

             appoinxnents based upon oo)npensation"); aDd it is lunher

                       ORDERED, that pursuant lo CPLR 8003(a) (the slalutory fce of S50 00) (in the discretion

             ofrhc coun a fee of S       260.0d         ), shall be paid to the Referee for the mmputation stagc and upon

             rle   llli ngofhis/her   repon:   a   d it is fuflher

                       ORDERED, that Ore Referee is prohibited lrom accepting or relaining any firnds for

             hi,ntcrsclf or payiDg funds to himftcrsclf without compliance with Part 36 of the Rules of                 the

             CIlicl Admrnrslrotlve JudBc rntl. it        rs   ftlnher

                       ORDERED, lhar ifrcquircd, rhc Referee may rak€ testimony pursuant            1()   RPAPL 1321.

                                                                         EN'I'ER




                                                                             .1110\4AS Il          I, J,S,C,




                                                                        3 of 4
FILED: ROCKLAND COUNTY CLERK 05/10/2018 07:34 AM                                               INDEX NO. 030069/2016
NYSCEF DOC. NO. 88                                                                     RECEIVED NYSCEF: 05/09/2018




          and it is fu rther

                          ORDERED that Plaintiff's.iounsel is directed to serve a copy of this Decision

          and Order and the Order of Reference upon the appointed Referee; and it is further

                          ORDERED that this matter is scheduled for a conference on THURSDAY

          NOVEMBER 8, 2018 at 9:30           a.m.,   No appearances are required on   that date if an

          application for a Judgment of Foreclosure and Sale has been e-filed through the NYSCEF

          system   plilllq     that date. Any applicati6n for a Judgment of Foreclosure must contain    a

          copy of the notice provided to defendants of the Referee's computation and/or hearing.            If
          an application for a Judgment of Foreclosure and Sale has not been e-filed through the

          NYSCEF system        pfigl-lq that date, and tire date has not been adjourned by the Court, then
          appearances are required and Plai;tiff's counsel will be required to provide an explanation

          forthedelay. If the Court is not satisfieC with the explanation, the Court will consider
          dismissing the matter without prejudice; and it is further

                          ORDERED that the Plaintiff is to serve a copy of the Decision and Order in the

          instant action on all named parties within thirty (30) days of the date hereof.

                          The foregoing constitutes the Decision and      rder of this Coult on l\4otion # 3


          Dated           New         , New York                  )
                          May              2018

                                                                          N. THOMAS E. WA H, II
                                                                                                    4
                                                                       Justice of the Supreme Court
          Tol

          SCHILLER, KNAPP, LEFKOWITZ & HERTZEL,LLP
          Attomey fbr Plaintiff
          (via e-file)

          CHEZKI MENASHE, ESQ.
          LAW OFFICES OF MENASHE & ASSOCIATES. LLP
          Anomey for Defendants PERL and JOSEPH KATZ
          (via e-file)




                                                             I




                                                         4 of 4
